EXHIBIT 10.58

REGIONS FINANCIAL CORPORATION

SUPPLEMENTAL 401(k) PLAN

Amended and Restated as of April 1, 2008

Article I. The Plan

 

1.1 Establishment of the Plan

The AmSouth Bancorporation Supplemental Thrift Plan (“AmSouth Plan”) was
established for eligible employees effective as of January 1, 1995. As a result
of the Merger of AmSouth Bancorporation into Regions Financial Corporation
effective November 4, 2006, Regions Financial Corporation (the “Company”) became
the sponsor of the AmSouth Bancorporation Supplemental Thrift Plan. The Company
also maintains the Regions Financial Corporation Supplemental 401(k) Plan
(“Legacy Regions Plan”). The Company is hereby merging the Legacy Regions Plan
into the AmSouth Plan effective April 1, 2008 and changing the name of the
AmSouth Plan to the Regions Financial Corporation Supplemental 401(k) Plan (the
“Plan”).

 

1.2 Purpose of the Plan

Prior to April 1, 2008, the Company maintained the AmSouth Bancorporation Thrift
Plan and the Regions Financial Corporation 401(k) Plan. The Company merged those
plans effective April 1, 2008, with the surviving plan being known as the
Regions Financial Corporation 401(k) Plan. This Plan is intended to restore
benefits that are cut back as a result of certain legal limits that apply to the
Regions Financial Corporation 401(k) Plan.

The group of eligible employees shall be limited to a “select group of
management or highly compensated employees” within the meaning of ERISA
Section 201(2).

Benefits provided under this Plan shall be paid solely from the general assets
of the Company and participating Affiliates. This Plan, therefore, is exempt
from the participation, vesting, funding and fiduciary requirements of Title I
of ERISA. The Company may establish a rabbi trust (the “Trust”) which may be
used to pay benefits arising under the Plan and all costs, charges and expenses
relating thereto; except that, to the extent that the funds held in the Trust
are insufficient to pay such benefits, costs, charges and expenses, the Company
shall pay such benefits, costs, charges and expenses.

 

1.3 Applicability of the Plan

This Plan applies only to eligible Employees who were in the active employment
of the Company or a participating Affiliate on or after January 1, 1995. The
Legacy Regions Plan applied only to employees who were identified as eligible
under the terms of that plan on and after January 1, 2001. The provisions of
this amended and restated Plan are effective April 1, 2008, unless a particular
provision has a different effective date specified. Notwithstanding the

 

1



--------------------------------------------------------------------------------

foregoing, the provisions of this Plan regarding compliance with Code
Section 409A and the regulations thereunder are effective January 1, 2005 (or
such other date as required for compliance with Section 409A). This amendment
and restatement shall constitute an amendment of both the Plan and the Legacy
Regions Plan for compliance with Code Section 409A.

Article II. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. When the defined meaning is intended,
the term is capitalized. The definition of any term in the singular shall also
include the plural.

 

2.1 Account

Account means the bookkeeping account for each Participant that represents the
Participant’s total interest under the Plan. A Participant’s Account may consist
of one or more of the following subaccounts:

 

(a) Salary Reduction Contributions Account means the portion of the
Participant’s Account attributable to salary reduction contributions made on the
Participant’s behalf, including any gains and losses credited on such
contributions.

 

(b) Matching Contributions Account means the portion of the Participant’s
Account attributable to matching contributions made by the Employer on the
Participant’s behalf including any gains and losses credited on such
contributions.

 

(c) Employer Contributions Account means the portion of the Participant’s
Account attributable to employer contributions made by the Employer on the
Participant’s behalf, including any gains and losses credited on such
contributions.

 

(d) Legacy Regions Plan Account means the portion of the Participant’s Account
that is attributable to the Participant’s account balance in the Legacy Regions
Plan.

 

(e) AmSouth Supplemental Thrift Plan Account means the portion of the
Participant’s Account attributable to the Participant’s balance in the AmSouth
Supplemental Thrift Plan as of March 31, 2008, including any gains and losses
credited on such amount.

A Participant’s Legacy Regions Plan Account shall include any amounts credited
to a DC Restoration Plan Account under the Legacy Regions Plan as provided for
herein.

 

2.2 Affiliate

Affiliate means:

 

(a) Regions Financial Corporation (prior to November 4, 2006 with regard to the
AmSouth Plan, AmSouth Bancorporation), and

 

2



--------------------------------------------------------------------------------

(b) any other entity which, along with the Company, is a member of a controlled
group of employers under Code Section 414(b), (c), (m), or (o); provided,
however, that Morgan Keegan & Company, Inc. shall not be considered to be an
Affiliate for purposes of coverage under or participation in the Plan or the
Legacy Regions Plan and shall only be considered to be an Affiliate to the
extent specifically required by law (e.g., for compliance with the Code
Section 409A requirement of separation from service with Affiliates for
distributions).

 

2.3 Beneficiary

Prior to April 1, 2008, a Participant’s Beneficiary under this Plan shall be the
same person or entity designated as the Participant’s beneficiary under the
Regions 401(k) Plan (AmSouth Bancorporation Thrift Plan). Effective April 1,
2008, a Participant shall designate a Beneficiary to receive any benefits due
under the terms of this Plan as a result of the death of the Participant on a
form and pursuant to the procedures established by the Plan Administrator
(including any electronic procedures for such designation). Legacy Regions Plan
participants shall redesignate a Beneficiary under this Plan. If a Legacy
Regions Plan participant does not redesignate a Beneficiary, his or her prior
designation under the Legacy Regions Plan shall continue in effect. In the event
that either (i) a Participant dies without designating a Beneficiary under this
Plan, (ii) no designated Beneficiary survives the Participant, or (iii) the
designated Beneficiary(ies) cannot be located after reasonable efforts as
determined by the Plan Administrator, the benefits will be paid to the person or
entity designated as the Participant’s beneficiary under the Regions 401(k)
Plan.

 

2.4 Board

Board means the Company’s Board of Directors.

 

2.5 Change in Control

Effective November 4, 2006, “Change in Control” means any of the following
events:

 

(a) the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or

 

(b)

individuals (the “Incumbent Directors”) who, as of the date hereof, constitute
the Board of Directors of the Company (the “Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director

 

3



--------------------------------------------------------------------------------

 

subsequent to the date hereof whose election, or nomination for election, was
approved by a vote of at least two-thirds of the Incumbent Directors who are
then on the Board (either by specific vote or by approval, without prior written
notice to the Board objecting to the nomination, of a proxy statement in which
the individual was named as nominee) shall be an Incumbent Director, unless such
individual is initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or

 

(c) consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Company or
involving the issuance of shares by the Company, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s assets or deposits,
or the acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), unless such Business Combination is a “Non-Control
Transaction.” A “Non-Control Transaction” is a Business Combination immediately
following which the following conditions are met:

(i) the stockholders of the Company immediately before such Business Combination
own, directly or indirectly, more than 55% of the combined voting power of the
then-outstanding voting securities entitled to vote in the election of directors
(or similar officials in the case of a non-corporation) of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such Business Combination owns the Company or all of substantially
all of the Company’s assets, stock or ownership units either directly or through
one or more subsidiaries) (the “Surviving Corporation”) in substantially the
same proportion as their ownership of the company Voting Securities immediately
before such Business Combination;

(ii) at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and

(iii) no person other than (A) the Company or any of its subsidiaries, (B) the
Surviving Corporation or its ultimate parent corporation, or (C) any employee
benefit plan (or related trust) sponsored or maintained by the Company
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) and after such
acquisition of Voting Securities by the Company, the Subject Person becomes the
Beneficial Owner of any additional Voting Securities, then a Change in Control
shall occur.

Prior to November 4, 2006, a “Change in Control” shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) or 20% or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) below of this section; or

 

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than

 

5



--------------------------------------------------------------------------------

 

60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or related trust of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that the such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or the action of the Board, providing for such Business Combination;
or

 

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.6 Code

Code means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time. A reference to a particular section of the Code shall
also be deemed to refer to the regulations under that Code section.

 

2.7 Company

Company means Regions Financial Corporation or any successor thereto. Prior to
November 4, 2006, with regard to the AmSouth Plan, Company means AmSouth
Bancorporation, and with regard to the Legacy Regions Plan, Company means
Regions Financial Corporation.

 

2.8 Compensation

Compensation for any Plan Year means a Participant’s “Compensation” as defined
under the Regions 401(k) Plan, without regard to any limits on such Compensation
imposed by or for the purpose of complying with Code Section 401(a)(17).
Effective January 1, 2009, Compensation does not include amounts paid by Morgan
Keegan.

 

2.9 Employee

Employee means any person who is employed by the Company or an Affiliate.

 

6



--------------------------------------------------------------------------------

(a) Special Provisions. Effective November 4, 2006, and prior to the merger of
the Legacy Regions Plan into the Plan on April 1, 2008, notwithstanding the
foregoing, employees of Regions Financial Corporation and its affiliates
including, but not limited to, Morgan Keegan, hired prior to November 4, 2006,
and employees hired on and after November 4, 2006 on the Regions PeopleSoft
payroll system were not “Employees” eligible to participate in this Plan (i.e.,
the AmSouth Plan). Additionally, Participants transferring employment to Morgan
Keegan as a result of the merger of AmSouth Bancorporation into Regions
Financial Corporation ceased active participation in this Plan as of the date of
the transfer to Morgan Keegan.

 

(b) Special Legacy Regions Plan Provisions. Effective November 4, 2006, and
prior to the merger of the Legacy Regions Plan into the Plan on April 1, 2008,
notwithstanding the foregoing, employees of Regions Financial Corporation who
were employees of AmSouth Bancorporation and its affiliates as of the merger on
November 4, 2006, and employees hired on and after November 4, 2006 on the
AmSouth Cyborg payroll system, were not “Employees” eligible to participate in
the Legacy Regions Plan.

 

2.10 Employer

Employer means the Company and each Affiliate except for Morgan Keegan.

 

2.11 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended, or
as it may be amended from time to time. A reference to a particular section of
ERISA shall also be deemed to refer to the regulations under such section.

 

2.12 Legacy Regions Plan

Legacy Regions Plan means the Regions Financial Corporation Supplemental 401(k)
Plan established by Regions Financial Corporation effective January 1, 2001,
until its merger into this Plan on April 1, 2008.

 

2.13 Morgan Keegan

Morgan Keegan means Morgan Keegan & Company, Inc., including any successors
thereto.

 

2.14 Participant

Participant means an Employee of an Employer who has met, and continues to meet,
the eligibility requirements hereof. Participant shall also include any person
who has accrued a benefit under the Plan that has neither been forfeited nor
fully paid to him.

 

7



--------------------------------------------------------------------------------

2.15 Plan

Plan means this Plan, the Regions Financial Corporation Supplemental 401(k) Plan
(formerly the AmSouth Bancorporation Supplemental Thrift Plan), as amended from
time to time.

 

2.16 Plan Administrator

Plan Administrator means the Benefits Management Committee and any successor to
such Committee. The Benefits Management Committee may delegate any
administrative functions to an individual or committee, and any reference to
“Plan Administrator” shall refer to such individual or committee as appropriate.

 

2.17 Plan Year

Plan Year means the calendar year.

 

2.18 Regions 401(k) Plan

Regions 401(k) Plan means the Regions Financial Corporation 401(k) Plan
(formerly the AmSouth Bancorporation Thrift Plan), which is a defined
contribution profit sharing plan with a cash or deferred arrangement qualified
under Code Sections 401(a), (k) and (m), as amended from time to time.

 

2.19 Section 409A.

Section 409A means Section 409A of the Internal Revenue Code and shall include
any amendments thereto or successor provisions as well as any applicable current
and future regulations, rulings, IRS notices and other binding legal authority
interpreting or modifying the legal requirements under Section 409A.

 

2.20 Specified Employee

Specified Employee means a specified employee as defined in Section 409A and
shall be determined in accordance with the Company’s general policy for
determining specified employees, as such policy may be amended from time to
time.

 

2.21 Termination of Service

Termination of Service means separation from service as defined in Section 409A.

 

2.22 Valuation Date

Valuation Date means the last day of each calendar quarter and any other date
that the Plan Administrator selects in its sole discretion for the revaluation
and adjustment of Accounts.

 

8



--------------------------------------------------------------------------------

Article III. Participation

 

3.1 Eligibility

 

(a) AmSouth Plan Provisions Prior to January 1, 2008. This subsection shall
apply only before January 1, 2008. Any Employee hired on or after January 1,
2007 was eligible to participate hereunder as of the first day of the month
coinciding with or next following the later of the Employee’s date of hire and
the date the Employee’s Base Salary equaled or exceeded $175,000. Any Employee
hired prior to January 1, 2007 who was not a Participant on January 1, 2007 was
eligible to participate hereunder as of the later of January 1, 2007 or the date
the Employee’s Base Salary equaled or exceeded $175,000. Any other Employee
became a Participant on the first day of the month immediately following the
date he or she was designated in writing as a Participant in this Plan by the
Chief Executive Officer of the Company or his designee.

 

(b) Legacy Regions Plan Provisions Prior to January 1, 2008. Prior to January 1,
2008, an Employee hired by Regions Financial Corporation or its subsidiaries or
affiliates was eligible if the Employee was offered by the Company the
opportunity to participate in the Legacy Regions Plan.

 

(c) With regard to the Plan and the Legacy Regions Plan, effective January 1,
2008 any Employee (other than an employee of Morgan Keegan) shall be eligible to
participate as of the January 1 coinciding with or next following the date that
the Employee has a base salary that equals or exceeds 200% of the amount set
forth in Section 414(q)(1)(B)(i) of the Code, as indexed. Any other Employee
shall be a Participant on the January 1 immediately following the date he or she
is designated in writing as a Participant in this Plan by the Chief Executive
Officer of the Company or his designee.

 

(d)    (i)    Effective November 4, 2006, and prior to the merger of the Legacy
Regions Plan into the Plan on April 1, 2008, notwithstanding the foregoing,
Employees of Regions Financial Corporation and its Affiliates including, but not
limited to, Morgan Keegan, hired prior to November 4, 2006 and Employees hired
on and after November 4, 2006 on the Regions PeopleSoft payroll system were not
eligible to participate in this Plan. Additionally, Participants transferring
employment to Morgan Keegan as a result of the merger of AmSouth Bancorporation
into Regions Financial Corporation ceased active participation in this Plan as
of the date of the transfer to Morgan Keegan.    (ii)    Effective November 4,
2006, and prior to the merger of the Legacy Regions Plan into the Plan on
April 1, 2008, notwithstanding the foregoing, Employees of Regions Financial
Corporation who were employees of AmSouth Bancorporation and its affiliates as
of the merger on November 4, 2006, and Employees hired on and after November 4,
2006 on the AmSouth Cyborg payroll system, were not eligible to participate in
the Legacy Regions Plan.

 

9



--------------------------------------------------------------------------------

3.2 Election of Form of Distribution

 

(a) Upon a Participant’s initial participation in this Plan, a Participant shall
make a one-time election of the form of distribution of benefits from the Plan
on a form provided by the Plan Administrator. The election shall be irrevocable
(except as otherwise specifically provided for herein). The election may include
a different form of benefit to be paid in the event of Termination of Service
within two years after a Change in Control. The Participant must choose to
receive benefit distributions at his or her Termination of Service in (i) a lump
sum cash payment; (ii) substantially equal annual installments over a period of
five years; or (iii) substantially equal annual installments over a period of 10
years. In each case, payments shall commence within 60 days of the Participant’s
Termination of Service (prior to April 1, 2008, within 90 days of the Valuation
Date immediately following the Participant’s Termination of Service). Any
Participant who fails to complete and return an election form will be deemed to
have irrevocably elected to receive a lump sum distribution, unless the
Participant had a prior election on file. All current Plan Participants may
complete an election form by December 31, 2008 to select the form of
distribution in effect beginning January 1, 2009 to comply with Section 409A of
the Code.

 

(b) Notwithstanding the Participant’s distribution election, if the
Participant’s vested Account balance at the Participant’s Termination of Service
does not exceed the applicable dollar amount under Code Section 402(g)(1)(B)
($15,500 for 2008), the Participant’s benefits will be paid in a lump sum
payment within 60 days of the Participant’s Termination of Service (prior to
April 1, 2008, within 90 days of the Valuation Date immediately following the
Participant’s Termination of Service). This limit on lump sum payments shall
apply to the Legacy Regions Plan effective January 1, 2009. This provision shall
apply only if the payment results in the termination of and liquidation of the
entirety of the Participant’s interest under the Plan and all other arrangements
treated as a single plan under Treasury Regulation Section 1.409A-1(c)(2).

 

(c) Notwithstanding the foregoing, if a Participant is a Specified Employee at
the time of his or her termination of employment, any payments which would
otherwise be made because of the Termination of Service during the first six
months following Termination of Service shall not be paid in that period.
Rather, any such payments shall be accumulated and paid to the recipient in a
lump sum on the first payroll of the seventh month following the Termination of
Service, with continued investment earnings/losses through the date of
distribution. All subsequent payments (if any) shall be paid in the manner
specified on the election form. Installment payments shall, for this purpose, be
considered a series of separate payments.

 

10



--------------------------------------------------------------------------------

Article IV. Benefits

 

4.1 Salary Reduction Contributions.

 

(a) Salary Reduction Agreement. Each Participant in this Plan may execute a
supplemental salary reduction agreement on a form prescribed by the Plan
Administrator (including electronic procedures for such agreements as may be
established by the Plan Administrator). On this form the Participant may elect
to reduce his or her Compensation for the Plan Year by a whole percentage that
does not exceed 80% (25% for years prior to 2007). The supplemental salary
reduction agreement shall be executed prior to the first day of the Plan Year
for which it is to be effective, or in the case of a Participant who first
becomes eligible to participate in the Plan during the Plan Year, the
supplemental salary reduction agreement shall be executed within 30 days of
initial eligibility under this Plan effective for Compensation earned subsequent
to the election. The supplemental salary reduction agreement for any Plan Year
shall be irrevocable for such Plan Year. Moreover, prior to January 1, 2008, an
election for a Plan Year shall remain in full force and effect for all
subsequent Plan Years unless modified or revoked by the Participant in writing
to the Plan Administrator before the first day of the Plan Year for which such
modification or revocation is to be effective. With regard to the Legacy Regions
Plan, and effective January 1, 2008 with respect to this Plan, a Participant
must make a new election each year (i.e., the prior year’s deferral election
will not be deemed to continue in subsequent years). Prior to January 1, 2008,
the provisions of the Legacy Regions Plan shall apply with regard to procedures
for deferral elections for the Legacy Regions Plan.

Effective January 1, 2007, with regard to “performance-based Compensation” as
defined in the immediately following paragraph, a Participant may execute a
supplemental bonus reduction agreement on a form prescribed by the Plan
Administrator to elect to reduce his or her performance-based Compensation for
the Plan Year by a whole percentage that does not exceed 80%. Such supplemental
bonus reduction agreement must be executed on or before the date that is six
months before the end of the performance period, and the Participant must have
performed services continually from the later of (i) the beginning of the
performance period, or (ii) the date the performance criteria are established
through the date an election is made in accordance with this paragraph.

“Performance-based Compensation” is Compensation the amount of which, or the
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria (i.e., established in writing
by not later than 90 days after the commencement of the period of service to
which the criteria relates, provided that the outcome is substantially uncertain
at the time the criteria are established) relating to a performance period of at
least 12 consecutive months. Performance-based Compensation will not include any
amount or portion of any amount that will be paid either (i) regardless of
performance, or (ii) based upon a level of performance that is substantially
certain to be met at the time the criteria are established. The determination of
“performance-based Compensation” shall be made in accordance with Section 409A.

 

11



--------------------------------------------------------------------------------

A Participant’s salary reduction agreement entered into for the 2008 Plan Year
under the Legacy Regions Plan, prior to the merger, shall remain in effect for
the full Plan Year as if made for the Plan.

 

(b) Effectiveness of Salary Reduction Agreement. A Participant’s supplemental
salary reduction agreement shall take effect and amounts specified in the
supplemental salary reduction agreement shall begin to be credited to such
Participant’s Salary Reduction Contributions Account at such time as the
Participant has made the maximum pre-tax elective deferrals to the Regions
401(k) Plan allowed by Code Section 402(g) or by the provisions of the Regions
401(k) Plan. For this purpose, if the Participant’s deferral election under the
Regions 401(k) Plan has changed at any time after the last day of the prior
calendar year, the time at which the supplementary salary reduction agreement
takes effect shall be determined as if such change had not been made. Prior to
January 1, 2008 with regard to the Legacy Regions Plan, a Participant’s salary
reduction agreement became effective on the first day of the Plan Year.

 

(c) Allocation. Prior to April 1, 2008, salary reduction contributions shall be
allocated to the Participant’s Salary Reduction Contributions Account as of the
last day of each calendar quarter within the Plan Year. Effective April 1, 2008,
salary reduction contributions shall be allocated to the Participant’s Salary
Reduction Contributions Account as soon as practicable following the payroll
period from which the salary reduction contributions are withheld from
Compensation.

 

4.2 Employer Matching Contributions

 

(a) Eligibility. A Participant shall be credited with matching contributions
under this Plan for a Plan Year at such time as the Participant ceases to
receive a matching contribution under the Regions 401(k) Plan, regardless of
whether such Participant’s supplemental salary reduction agreement has become
effective as provided in Section 4.1 above. Effective January 1, 2007, a
Participant shall not be eligible to receive matching contributions under this
Plan until the first day of the month following completion of one Year of
Service as defined in the Regions 401(k) Plan.

 

(b) Amount. The amount of matching contributions credited to a Participant’s
account under this Plan shall be equal to 100% of the sum of (i) and (ii) below:

 

  (i) the Participant’s unmatched (determined on a per payroll basis) pre-tax
elective deferrals made to the Regions 401(k) Plan; and

 

  (ii) salary reduction contributions credited to the Participant’s account
under this Plan pursuant to the Participant’s supplemental salary reduction
agreement.

Provided, however, that (A) no matching contributions shall be made on salary
reduction

 

12



--------------------------------------------------------------------------------

contributions or deferrals under (i) or (ii) above to the extent that such
salary reduction contributions or deferrals determined on an annual basis (but
determined on a per payroll basis prior to January 1, 2007) exceed 6% of the
Participant’s Compensation; and (B) nothing in this Section 4.2 shall entitle a
Participant to be credited with a matching contribution under this Plan for any
salary reduction contribution or deferral made to the Regions 401(k) Plan prior
to the time such Participant has received the maximum matching contributions to
the Regions 401(k) Plan allowed under the terms of the Regions 401(k) Plan.

Effective January 1, 2007, matching contributions shall be calculated on an
annual basis. In calculating matching contributions for a Plan Year, salary
reduction contributions or deferrals made prior to the first day of the month
after a Participant’s completion of one Year of Service (as defined in the
Regions 401(k) Plan) shall not be matched.

 

(c) Legacy Regions Plan. Matching contributions with regard to the Legacy
Regions Plan prior to April 1, 2008 were made in accordance with such plan.

 

(d) Allocations. Prior to April 1, 2008 with regard to the Plan, matching
contributions shall be allocated to the Participant’s Matching Contributions
Account as of the last day of each calendar quarter within the Plan Year. With
regard to the Legacy Regions Plan prior to April 1, 2008 and to the Plan
effective April 1, 2008, matching contributions are credited as soon as
practicable following the payroll period from which the deferral was made.

 

(e) Legacy Regions Plan Vesting. Amounts credited to a Participant’s Legacy
Regions Account attributable to pay periods ending prior to January 1, 2005, and
earnings thereon, shall be separately accounted for and shall be vested upon
three years of vesting service determined in accordance with the Regions 401(k)
Plan (prior to April 1, 2008, the Legacy Regions Financial Corporation 401(k)
Plan). Forfeited matching contributions will be the property of the Company and
will remain in the general assets of the Company. Matching contributions
attributable to pay periods ending on or after January 1, 2005, and earnings
thereon, shall be fully vested at all times.

 

4.3 Employer Contributions

For Plan Years beginning on and after January 1, 2008, the Employer will make an
annual employer contribution in accordance with the following.

 

(a) Eligibility. A Participant who was eligible to receive matching
contributions for the prior Plan Year, and who is employed by the Company on the
first business day of the year of the employer contribution, shall be eligible
to receive employer contributions in accordance with this Section.

 

(b) Amount. The amount of the employer contribution credited to a Participant’s
account under this Plan shall be in an amount that is equal to the difference
between (i) and (ii) below:

 

  (i) the amount of matching contributions (up to 6% of Compensation) the
Participant would have received under this Plan for the prior Plan Year if the
Participant’s supplemental salary reduction agreement had been applied to all
Compensation for the prior Plan Year earned subsequent to the election and
earned on and after the date the supplemental salary reduction agreement became
effective; and

 

13



--------------------------------------------------------------------------------

  (ii) the amount of matching contributions the Participant actually received
for the prior Plan Year.

 

(c) Allocations. Employer contributions shall be allocated to each Participant’s
Employer Contribution Account as soon as administratively feasible, but in no
event later than February 28 (or the next following business day) of the Plan
Year.

 

(d) Notwithstanding the foregoing provisions of this Section, no employer
contributions will be made in 2008 with regard to Participants in the Legacy
Regions Plan.

 

4.4 Forfeitability of Benefits

Except as otherwise specifically provided for herein, Participants shall have a
100% vested and nonforfeitable right to the balance of their Account under this
Plan at all times.

 

4.5 Special Provisions Regarding Legacy Regions Plan DC Restoration Plan Account

Effective April 1, 2008, the Plan Administrator shall establish and maintain a
separate account under the Legacy Regions Plan Account to hold amounts
previously credited to the Participant’s DC Restoration Plan Account under the
Legacy Regions Plan for amounts previously transferred from the Regions
Financial Corporation Nonqualified Defined Contribution Restoration Plan (the
“DC Restoration Plan”). Such accounts may be funded by a Company contribution in
the amount credited to the bookkeeping accounts established and maintained under
the DC Restoration Plan. If an account is funded, it may be held in a rabbi
trust established and maintained by the Company for the purpose of setting aside
Company assets to pay benefits under top-hat plans such as this Plan. Any such
account may be designated a “Legacy Regions Plan DC Restoration Plan Account.” A
Legacy Regions Plan DC Restoration Plan Account shall represent the final value
of the DC Restoration Plan bookkeeping accounts, calculated as of May 13, 2002,
including earnings thereon. Following establishment of a Legacy Regions Plan DC
Restoration Plan Account, earnings on such account shall be determined in the
same manner described herein with respect to a Participant’s Salary Reduction
Contributions Account. A Participant’s Legacy Regions Plan DC Restoration Plan
Account is an employer contribution account and shall be treated for all
purposes not otherwise specified in this Section in the same manner as a
Participant’s matching contributions account under the Legacy Regions Plan.
Without otherwise limiting the meaning of the preceding sentence, this shall
mean that (i) the

 

14



--------------------------------------------------------------------------------

Beneficiary of any amounts in a Participant’s Legacy Regions Plan DC Restoration
Plan Account shall be the Beneficiary of the Participant as defined under the
Plan; and (ii) in the event of death, disability, retirement or termination of
the Participant’s employment with the Company for any reason, the vested portion
of a Participant’s Legacy Regions Plan DC Restoration Plan Account established
and maintained pursuant to this Section shall be distributed in accordance of
the terms of this Plan.

Article V. Accounts; Unsecured Benefits; Financing

 

5.1 Participant Accounts

Each contribution credited to a Participant under Article IV shall be allocated
to an individual bookkeeping Account maintained on behalf of that Participant by
the Plan Administrator. Each Participant’s Account shall be adjusted for
earnings in the manner described in Section 5.2.

 

5.2 Valuation of Participant Accounts

 

(a) Prior to April 1, 2008 with regard to the Plan, as of each Valuation Date,
each Participant’s Account shall be adjusted to reflect earnings as follows: An
average of the Participant’s Account (the “Average Account Balance”) shall be
obtained by dividing (a) the sum of (i) the Participant’s Account as of the
immediately preceding Valuation Date, and (ii) the Participant’s Account as of
the immediately preceding Valuation Date plus all contributions since the
immediately preceding Valuation Date, by (b) two. The Participant’s Average
Account Balance shall be multiplied by the Applicable Interest Rate, and this
product shall be added to or subtracted from the Participant’s Account. The.
“Applicable Interest Rate” for a Participant shall be the Participant’s personal
rate of return in the AmSouth Thrift Plan for the quarter as reflected on his or
her AmSouth Thrift Plan statement for the quarter. If the Participant does not
have a balance in the AmSouth Thrift Plan as of the Valuation Date, the
Participant’s Account shall be adjusted to reflect earnings by multiplying the
Participant’s Average Account Balance by the average rate of return for the
“Stable Principal Fund” in the AmSouth Thrift Plan for the period.

 

(b)

Prior to April 1, 2008, the Legacy Regions Plan and on and after April 1, 2008,
the Plan, shall credit earnings on Accounts according to the direction of the
Administrator. The Administrator may follow, in its discretion, investment
requests of the Participant, although the Administrator is under no requirement
to do so. Investment requests by a Participant must be made in a manner
acceptable to the Administrator. Matching contributions credited to an Account
shall be credited with earnings according to the earnings and losses experienced
by the Company’s common stock. For this purpose, the experience of a unitized
employer stock fund may be utilized to calculate earnings. Amounts contributed
to a Trust may be actually invested in an employer stock fund or another fund
requested by the Participant for the purpose of generating earnings to satisfy
this Section. The investment choices under the Plan may be similar to the

 

15



--------------------------------------------------------------------------------

 

investment choices available to participants in the Regions 401(k) Plan. The
Participant may request a particular investment of the portion of the amounts
credited to the Participant’s Account as matching contributions into any
available investment fund under the Plan.

 

5.3 Unsecured Benefits; Financing

The benefits under this Plan shall be paid out of the general assets of the
Company (including assets held in the Trust as described in this Section). The
Company may establish a rabbi Trust to provide benefits under the Plan.
Effective April 1, 2008, in the event of a Change in Control (as defined in
Section 2.5), which is not a Merger of Equals as defined below, a rabbi Trust
shall be established. In the event a rabbi Trust is established, the Company
shall select an entity to serve as Trustee for the Trust. No Participant or
Beneficiary shall have any interest in any specific asset of any Employer. To
the extent that any person acquires a right to receive payments under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of any Employer. Nothing contained in this Plan, and no action taken pursuant to
the provisions of this Plan, shall create a fiduciary relationship between an
Employer and any Participant or Beneficiary or a right of continued employment
for any Participant.

Notwithstanding the above, no rabbi trust shall be established or funded if such
establishment or funding would result in any property of such trust being
treated as property transferred in connection with the performance of services
under Section 409A(b)(3).

For purposes of this Section, a “Merger of Equals” means any Change in Control
transaction approved by the Company’s Incumbent Board and specifically
designated by the Incumbent Board as a merger of equals.

Article VI. Distributions

 

6.1 Termination of Service.

 

(a) Upon a Participant’s Termination of Service, the Participant shall be
entitled to the vested balance of his or her Account. This balance shall be paid
to the Participant pursuant to the Participant’s election of distribution form
(in accordance with Section 3.2) except as specifically provided otherwise
herein.

 

(b)

Special temporary provision for Legacy Regions Plan Account. Upon a
Participant’s Termination of Service, the Participant’s Legacy Regions Plan
Account shall be distributed as follows. If the amount of the Legacy Regions
Plan Account is less than $50,000, the entire amount shall be distributed to the
Participant in a single lump sum within 60 days of Termination of Service. If
the amount of the Legacy Regions Plan Account is equal to or greater than
$50,000, it shall be distributed in ten annual installments, with the first
installment paid within 60 days of Termination of Service, and the remaining
installments paid on January 31 of each successive year. Notwithstanding

 

16



--------------------------------------------------------------------------------

 

the above, if the Participant is a Specified Employee at the time of his
Termination of Service, the first annual installment (and if applicable, the
second annual installment) or the lump sum, as applicable, shall be paid on the
first payroll of the seventh month following Termination of Service, with
successive payments made on January 31 of each successive year. Effective
January 1, 2009, payments of the Legacy Regions Plan Account shall be made in
accordance with subsection (a) above rather than in accordance with this
subsection.

 

(c) Special temporary provision for MIP Deferred Compensation Account.
Notwithstanding the above, amounts attributable to the Regions Financial
Corporation Optional Deferred Compensation Plan for Management Incentive Plan
Participants (the “MIP Plan”) shall be distributed in accordance with the
Participants’ elections under the MIP Plan. Effective January 1, 2009, payments
of the MIP Deferred Compensation Account shall be made in accordance with
subsection (a) above rather than in accordance with this subsection.

 

6.2 Death of the Participant

If the Participant dies before the distribution of his or her Account is
completed, the balance in the Account shall be distributed to the Participant’s
Beneficiary in a lump sum cash payment or in 5 or 10 year annual installments
based on the form of distribution elected by the Participant, beginning within
60 days of the Participant’s death (prior to April 1, 2008, within 90 days of
the Valuation Date immediately following the Participant’s death).
Notwithstanding any election by the Participant, if the Participant’s balance at
the time of his or her death does not exceed the applicable dollar amount under
Code Section 402(g)(1)(B) ($15,500 for 2008), the Participant’s benefit shall be
paid to his or her Beneficiary in a lump sum cash payment within 60 days of the
Participant’s death (prior to April 1, 2008, within 90 days of the Valuation
Date immediately following the Participant’s death).

 

6.3 No In-Service Withdrawals

A Participant may not receive a distribution from his or her Account before
incurring a Termination of Service.

Article VII. Administration

 

7.1 Administration

The Plan shall be administered by the Plan Administrator. The Plan Administrator
shall have all powers necessary or appropriate to carry out the provisions of
the Plan. It may, from time to time, establish rules for the administration of
the Plan and the transaction of the Plan’s business. The Plan Administrator
shall have absolute and complete discretionary authority to interpret and
administer the Plan and shall have the exclusive right to make any finding of
fact necessary or appropriate for any purpose under the Plan including, but not
limited to, the determination of

 

17



--------------------------------------------------------------------------------

eligibility for and amount of any benefit. The Plan Administrator shall have the
exclusive right to interpret the terms and provisions of the Plan and to
determine any and all questions arising under the Plan or in connection with its
administration, including, without limitation, the right to remedy or resolve
possible ambiguities, inconsistencies, or omissions by general rule or
particular decision, all in its sole and absolute discretion. To the extent
permitted by law, all findings of fact, determinations, interpretations, and
decisions of the Plan Administrator shall be conclusive and binding upon all
persons having or claiming to have any interest or right under the Plan. The
Plan Administrator may, in its sole and absolute discretion, delegate any of its
powers and duties under this Plan to one or more individuals or committees. In
such a case, every reference in the Plan to the Plan Administrator shall be
deemed to include such matters within their jurisdiction. The Plan Administrator
shall have the right to consult with attorneys and other advisors regarding its
duties under this Plan, and such attorney and advisors may be employed by the
Company.

 

7.2 Claims Procedure

All claims for benefits hereunder, including an application for a distribution,
shall be in writing, signed by the claimant, and shall be mailed or delivered to
the Plan Administrator or such individuals as the Plan Administrator has
delegated the responsibility of receiving and deciding claims (hereinafter
referred to as the “Claims Administrator”). The Claims Administrator shall make
an initial decision on all claims for benefits within 90 days of receipt by the
Claims Administrator (or if special circumstances require an extension of time
and written notice thereof is given to the claimant within such 90-day period,
then within 180 days of receipt), and except as provided for below with respect
to appeals, such initial decision shall be binding. If a claim is wholly or
partially denied, a notice of such decision shall be furnished to the claimant
within the periods specified above and shall set forth: (A) the specific reason
or reasons for denial; (B) a reference to pertinent Plan provisions upon which
the denial is based; (C) description of information needed to perfect the claim
and why such information is needed; and (D) an explanation of the claims review
procedure herein.

Appeal. If a claimant who has been denied a claim by the Claims Administrator
files, within 60 days after his receipt of such denial, a written request for
review, signed by the claimant and setting forth the alleged reasons why his
claim was improperly denied, the Claims Administrator shall fully and fairly
review such decision and advise the claimant in writing of its decision and the
reasons therefor within 60 days after the Claims Administrator receives such
request for review. In connection with such review, the claimant shall have the
right to have representation, review pertinent plan documents and submit issues
and comments in writing. In the event of special circumstances, the time for
response may be delayed for an additional period of up to 60 days, but written
notice thereof must be given to the claimant within the initial 60-day period.
In the review process described above, the claimant shall produce all evidence,
documents, information and arguments in favor of his position. The Claims
Administrator shall not be required to consider any evidence, documents,
information or arguments in favor of the claimant’s position in its review,
other than those that have been brought forth by the claimant in the initial
claim and the review process. No claimant may file a lawsuit or bring any other
legal action against the Plan, the Company, or any fiduciary with respect to any
claim until completing the review process.

 

18



--------------------------------------------------------------------------------

Review of Interpretations. If a Participant or other party believes himself or
his Beneficiary to be adversely affected by an interpretation or construction of
any provision of the Plan made by the Plan Administrator, other than the denial
of a benefit claim, such Participant or other party may submit a written request
for full and fair review of such interpretation or construction to the Claims
Administrator. The Claims Administrator, or if appropriate, the Plan
Administrator, shall within a reasonable time fully and fairly review such
interpretation and construction and reach a decision thereon, following the
procedures set forth above. All rules governing the claims review process shall
apply to a request for review of an interpretation under this paragraph.

 

7.3 Tax Withholding

The Employer may withhold from any payment under this Plan any federal, state,
or local taxes required by law to be withheld with respect to the payment and
any sum the Employer may reasonably estimate as necessary to cover any taxes for
which it may be liable and that may be assessed with regard to the payment.

 

7.4 Expenses

All expenses incurred in the administration of the Plan shall be paid by the
Company. In determining investment returns from investment of funds that
constitute employer general assets, expenses related to such investments may be
deducted in determining such returns.

Article VIII. Adoption by Affiliates, Amendment and Termination

8.1 Adoption of the Plan by Affiliate

All Affiliates of the Company (but specifically excluding Morgan Keegan) are
deemed to have adopted this Plan as of the later of (i) the effective date of
this Plan, or (ii) the date of such Affiliate’s affiliation with the Company.

 

8.2 Amendment and Termination

This Plan may at any time or from time to time be amended or terminated. No
amendment, modification or termination shall adversely affect the Participant’s
rights under this Plan to receive benefits already credited to his or her
Account, except to the extent necessary to comply with any applicable law, and
further provided that the Plan may be amended to change the time and form of
payment of such benefits, or the investments available with respect to crediting
of investment earnings or interest, as necessary for compliance with
Section 409A or for other administrative reasons.

 

19



--------------------------------------------------------------------------------

Article IX. Miscellaneous Provisions

 

9.1 Nonalienation

No benefit payable under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge shall be void. Benefits shall not be in any manner subject
to the debts, contracts, liabilities, engagements, or torts of, or claims
against, any Participant or Beneficiary, including claims of creditors, and any
other like or unlike claims. The preceding shall not apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a Qualified Domestic Relations Order.

 

9.2 Distribution For Minors and Incompetents

In making any distribution to or for the benefit of any minor or incompetent
person, the Plan Administrator, in its sole and absolute discretion, may, but
need not, direct such distribution to a legal or natural guardian or other
relative of such minor or court appointed committee of such incompetent, or to
any adult with whom such minor or incompetent temporarily or permanently
resides, and any such guardian, committee, relative or other person shall have
full authority and discretion to expend such distribution for the use and
benefit of such minor or incompetent. The receipt by such guardian, committee,
relative or other person shall be a complete discharge to the Company without
any responsibility on its part or on the part of the Plan Administrator to see
to the application thereof.

 

9.3 Severability

If any provision of this Plan shall be held illegal or invalid, the illegality
or invalidity shall not affect its remaining parts. The Plan shall be construed
and enforced as if it did not contain the illegal or invalid provision.

 

9.4 Applicable Law

Except to the extent preempted by applicable federal law, this Plan shall be
governed by and construed in accordance with the laws of the state of Alabama.
The Plan is intended to comply with Section 409A and any ambiguity hereunder
shall be interpreted in such a way as to comply, to the extent necessary, with
Section 409A or to qualify for an exemption from Section 409A

 

20



--------------------------------------------------------------------------------

APPENDIX A

PRIOR ELIGIBILITY RULES

FOR THE PLAN (AMSOUTH PLAN)

 

(a) Any Employee who was eligible to participate in the AmSouth Bancorporation
Thrift Plan and whose annual base salary, including amounts not currently
includible in gross income under Code Sections 125, 401(k) or 402(a)(8), but
excluding special pay, bonuses, commissions or other incentive pay,
reimbursement for expenses, special supplements for automobile or club dues, and
the Prior Profit Sharing Plan Bonus (“Base Salary”) as of January 1, 1995 was
equal to or greater than $150,000, became a Participant in this Plan as of
January 1, 1995.

 

(b) Prior to July 1, 2004, any other Employee who was eligible to participate in
the AmSouth Bancorporation Thrift Plan and whose annual base salary including
amounts not currently includible in gross income under Code Sections 125, 401(k)
or 402(a)(8), but excluding special pay, bonuses, commissions or other incentive
pay, reimbursement for expenses, special supplements for automobile or club
dues, and the Prior Profit Sharing Plan Bonus (“Base Salary”) was equal to or
greater than $150,000 as of January 1 became a Participant in this Plan as of
that January 1. Prior to July 1, 2004, any employee hired during the year whose
Base Salary was equal to or greater than $150,000 on the date of hire became a
Participant immediately. After January 1, 2004 and prior to July 1, 2004, any
Employee who was employed prior to January 1, 2004 whose salary was equal to or
greater than $150,000 but less than $175,000 and who was not a Participant in
the Plan on January 1, 2004 became a Participant on January 1, 2005.
Notwithstanding the foregoing, any person who became an Employee on or after
July 1, 2004, and any person who was an Employee prior to July 1, 2004 who was
eligible to participate in the AmSouth Bancorporation Thrift Plan as of July 1,
2004 and whose Base Salary (as defined above in this paragraph) was not equal to
or greater than $150,000 as of July 1, 2004 became a Participant in this Plan as
of the January 1 following the date that his or her Base Salary equaled or
exceeded $175,000. Effective July 1, 2004, any employee hired during the year
whose Base Salary was equal to or greater than $175,000 on the date of hire
became a Participant immediately. Any Employee who was not a Participant on
January 1, 2006 and any Employee hired on or after January 1, 2006 became
eligible to participate hereunder as of the first day of the month coinciding
with or next following the later of the Employee’s completion of one Year of
Service and the date the Employee’s Base Salary equals or exceeds $175,000.